Opinion issuedJune 21, 2012.




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-10-01102-CR
                         ———————————
                      CAROLYN LUJAN, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



                  On Appeal from the 184th District Court
                           HarrisCounty, Texas
                      Trial Court Cause No. 1174378


                       MEMORANDUM OPINION

     Appellant, Carolyn Lujan,has filed a motion to dismiss the appeal.   The

motion complies with Texas Rule of Appellate Procedure 42.2(a).SeeTEX.R.APP.
P. 42.2(a).We have not issued a decision in the appeal. The Clerk of this Court has

sent a duplicate copy to the trial court clerk. Id.

      The appeal is presently abated. Accordingly, wereinstate the appeal and

dismiss. SeeTEX. R. APP. P. 43.2(f).We dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. SeeTEX. R. APP. P. 18.1.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2